Name: 2001/660/EC: Commission Decision of 6 August 2001 updating Decision 2000/112/EC with regard to distribution between antigen banks of antigen reserves (Text with EEA relevance) (notified under document number C(2001) 2472)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  production;  agricultural activity;  health;  economic analysis;  economic geography
 Date Published: 2001-08-30

 Avis juridique important|32001D06602001/660/EC: Commission Decision of 6 August 2001 updating Decision 2000/112/EC with regard to distribution between antigen banks of antigen reserves (Text with EEA relevance) (notified under document number C(2001) 2472) Official Journal L 232 , 30/08/2001 P. 0023 - 0024Commission Decisionof 6 August 2001updating Decision 2000/112/EC with regard to distribution between antigen banks of antigen reserves(notified under document number C(2001) 2472)(Text with EEA relevance)(2001/660/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Decision 2001/12/EC(2), and in particular Article 14 thereof,Having regard to Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(3), as last amended by Commission Decision 2001/181/EC(4), and in particular Article 7 thereof,Whereas:(1) In conformity with Decision 91/666/EEC, the purchase of antigens is a part of the Community action to establish Community reserves of foot-and-mouth disease vaccines.(2) Annex I to Decision 91/666/EEC details the quantities and subtypes of antigen of the foot-and-mouth disease virus to be stored in Community antigen reserves.(3) By Commission Decision 93/590/EC(5), as last amended by Decision 2000/112/EC(6), arrangements were made for purchase of A5, A22 and O1 foot-and-mouth disease virus antigens.(4) By Commission Decision 97/348/EC(7), as last amended by Decision 2000/112/EC, arrangements were made for the purchase of A22-Iraq, C1 and ASIA1 foot-and-mouth disease virus antigens.(5) By Commission Decision 2000/77/EC(8), arrangements were made for purchase of certain quantities of A Iran 96, A Iran 99, A Malaysia 97, SAT 1, SAT 2 (East African and Southern African strains) and SAT 3 foot-and-mouth disease virus antigen.(6) By Commission Decision 2000/569/EC(9), arrangements were made for purchase of additional quantities of A22-Iraq, O1-Manisa, ASIA 1-Shamir, A Malaysia 97, SAT 1, SAT 2 (East African and Southern African strains) and SAT 3 foot-and-mouth disease virus antigen.(7) Following written information from the contractor about the supply and distribution to the approved premises of the antigen purchased in accordance with Decision 2000/569/EC, it appears appropriate to update the Annex to Decision 2000/112/EC detailing the distribution between antigen banks of antigen reserves established within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines and amending Commission Decisions 93/590/EC and 97/348/EC.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/112/EC is replaced by Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 3, 6.1.2001, p. 27.(3) OJ L 368, 31.12.1991, p. 21.(4) OJ L 66, 8.3.2001, p. 39.(5) OJ L 280, 13.11.1993, p. 33.(6) OJ L 33, 8.2.2000, p. 21.(7) OJ L 148, 6.6.1997, p. 27.(8) OJ L 30, 4.2.2000, p. 35.(9) OJ L 238, 22.9.2000, p. 61.ANNEX"ANNEX>TABLE>"